 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

- - - - - - - — _ - - _ - _ =- = - Xx
UNITED STATES OF AMERICA CONSENT PRELIMINARY ORDER OF
FORFEITURE/MONEY JUDGMENT
-V. -
15 Cr. 307 (RUS)
RUDY JAMES,
DEFENDANT.
soy yee ee ee ee aaa aaa

WHEREAS, on or about July 31, 2015, RUDY JAMES (the
“defendant”), was charged in a three-count Superseding Information,
S1 15 Cr. 307 (the “Information”), with conspiracy to commit wire
fraud, in violation of Title 18, United States Code, Section 1349
(Count One); access device fraud, in violation of Title 18, United
States Code, Section 1029 (Count Two); and failure to pay legal child
support obligations, in violation of Title 18, United States Code,
Sections 228(a) (3) and (c) (2) (Count Three);

WHEREAS, the Information included a forfeiture allegation
as to Count One, seeking forfeiture to the United States, pursuant to
Title 18, United States Code, Section 981(a)(1)(C), and Title 28,
United States Code, Section 2461, of all property, real and personal,
that constitutes or is derived, directly or indirectly, from proceeds
traceable to the commission of the offense allege in Count One of the
Information;

WHEREAS, the Information included a forfeiture allegation
as to Count Two, seeking forfeiture to the United States, pursuant to
Title 18, United States Code, Section 982{a) (2) (B), of all property,

real and personal, that constitutes or is derived, directly or
Case 1:15-cr-00307-RJS Document 74 Filed 06/10/20 Page 2 of 6

indirectly, from gross proceeds traceable to the commission of the
offense;

WHEREAS, on or about July 31, 2015, the defendant pled guilty
to Counts One through Three of the Information and admitted the
forfeiture allegations with respect to Counts One and Two of the
Information, pursuant to a plea agreement with the Government, wherein
the defendant agreed to forfeit to the United States (a) a sum of money
representing all property, real or personal, which constitutes or is
derived from proceeds traceable to the offense charged in Count One
of the Information; and (b) a sum of money representing all property,
real or personal, which constitutes or is derived from proceeds
traceable to the offense charged in Count Two of the Information;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $520,499.46 in United States currency,
pursuant to Tile 18, United States Code, Section 982(a) (7)
representing all property, real or personal, constituting or derived
directly or indirectly from gross proceeds traceable to the commission
of the offense alleged in Count One of the Information;

WHEREAS, the defendant consents to the entry of a second
money judgment in the amount of $400.00 in United States currency,
pursuant to Tile 18, United States Code, Section 982(a) (2) (B)
representing all property, real or personal, constituting or derived
directly or indirectly from gross proceeds traceable to the commission

of the offense alleged in Count Two of the Information; and
Case 1:15-cr-00307-RJS Document 74 Filed 06/10/20 Page 3 of 6

IT IS HEREBY CONSENTED TO AND AGREED, by and between the
plaintiff, United States of America, by its attorney Joon H. Kim,
Acting United States Attorney, Assistant United States Attorney Benet
J. Kearney, of counsel, and the defendant, and his counsel, Steven
Frankel, Esq., that:

1s As a result of the offense charged in Count One of the
Information, to which the defendant pled guilty, a money judgment in
the amount of $520,499.46 in United States currency shall be entered
against the defendant.

2x As a result of the offense charged in Count Two of the
Information, to which the defendant pled guilty, a money judgment in
the amount of $400.00 in United States currency shall be entered
against the defendant.

3. The total forfeiture obligation owed by the defendant
is $520,899.46 (the “Money Judgment”).

4, Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, upon entry of this Consent Preliminary Order of
Forfeiture/Money Judgment, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, RUDY JAMES,
and shall be deemed part of the sentence of the defendant, and shall
be included in the judgment of conviction therewith.

5. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service (or
Case 1:15-cr-00307-RJS Document 74 Filed 06/10/20 Page 4 of 6

its designee), and delivered by mail to the United States Attorney's
Office, Southern District of New York, Attn: Money Laundering and Asset
Forfeiture Unit, One Saint Andrew's Plaza, New York, New York 10007
and shall indicate the defendant’s name and case number.

6. Upon execution of this Consent Preliminary Order of
Forfeiture/Money Judgment, and pursuant to Title 21, United States
Code, Section 853, the United States Marshal’s Service (or its
designee) shall be authorized to deposit the payments on the Money
Judgment in the Assets Forfeiture Fund, and the United States shall
have clear title to such forfeited property.

Ts Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, upon entry of this Consent Preliminary Order of
Forfeiture/Money Judgment, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the issuance
of subpoenas, pursuant to Rule 45 of the Federal Rules of Civil
Procedure.

8. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to amend
it as necessary, pursuant to Rule 32.2(e) of the Federal Rules of

Criminal Procedure.

9. The Clerk of the Court shall forward three
Case 1:15-cr-00307-RJS Document 74 Filed 06/10/20 Page 5 of 6

certified copies of this Consent Preliminary Order of Forfeiture/Money
Judgment to Assistant United States Attorney Sarah K. Eddy, Chief,
Money Laundering and Asset Forfeiture Unit, United States Attorney’s
Office, One Saint Andrew’s Plaza, New York, New York 10007.

10. The signature page of this Consent Preliminary Order
of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument.

AGREED AND CONSENTED TO:
JOON H. KIM

Acting United States Attorney for the
Southern District of New York

By: LEX JO q ey fi

BENET J. KEARNEY DATE
Assistant United States Attorney

One Saint Andrew's Plaza

New York, New York 10007

(212)637-2260

[ADDITIONAL SIGNATURES ON THE FOLLOWING PAGE]
Case 1:15-cr-00307-RJS Document 74 Filed 06/10/20 Page 6 of 6

 

 

 

DEFENDANT

0 cera ot lat/)9-
Defendant

By: di Kfptnlyf af [i

 

VEN FRANKEL, Esq. DATE |
Boe for Defendant
325 Broadway, Suite 502
New York, New York 10007

SO ORDERED:

  

Si

HONORABING R@NARD J. SULLIVAN DATE
UNITED STATES DISTRICT JUDGE

 
